Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 1 of 24 PageID #: 5458



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------x

   UNITED STATES OF AMERICA and NEW YORK
   STATE ex rel. ORLANDO LEE, MELVILLE
   LUCKIE and LUZ GONZALEZ,                           MEMORANDUM & ORDER
                                                      13—CV—04933(EK)(RER)
                          Plaintiffs,


                   -against-

   NORTHERN METROPOLITAN FOUNDATIONN FOR
   HEALTHCARE, INC., NORTHERN MANOR
   MULTICARE CENTER, INC. and NORTHERN
   MANOR ADULT DAY HEALTH CARE PROGRAM,

                          Defendants.

 ------------------------------------x
 ERIC KOMITEE, United States District Judge:

              Relators filed this qui tam action in 2013 against

  several affiliated companies (collectively, “Northern” or

  Defendants).    Northern operated an adult day healthcare center

  in Park Slope, Brooklyn, along with other facilities.             The

  Relators allege that at the Brooklyn facility, Northern

  discriminated against non-Russian registrants on the basis of

  national origin and provided all its registrants substandard

  care. 1   After the federal and New York State governments declined


        1  New York regulations define a “registrant” of an adult day health
  care program as a person: “(1) who is not a resident of a residential health
  care facility; is functionally impaired and not homebound; and requires
  supervision, monitoring, preventative, diagnostic, therapeutic,
  rehabilitative or palliative care or services, but does not require
  continuous 24-hour-a-day inpatient care and services; (2) whose assessed
  social and health care needs can satisfactorily be met in whole or in part by
  the delivery of appropriate services in the community setting; and (3) who
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 2 of 24 PageID #: 5459



  to intervene, the case proceeded to discovery, which began in

  January 2017 and closed in October 2017.          A bench trial

  commenced on June 21, 2021.

              This Order memorializes certain of the Court’s pre-

  trial rulings on Defendants’ motions in limine.           These rulings

  precluded relators from introducing (i) documents they obtained

  from the New York State Department of Health in March 2021 —

  more than three years and four months after the close of

  discovery, and only three months before trial; and

  (ii) testimony from a former dietician at Northern named Leslie

  Rosen, whose name Relators disclosed to Defendants in April 2021

  (again, long after discovery had closed) despite having had the

  name in their possession all along.         I explain those decisions,

  among certain other evidentiary-related issues, more fully here.

                                      Background

  A.    Department of Health Witness

              In August 2019, almost twenty-two months after the

  close of discovery, the parties filed a proposed joint pretrial

  order (“JPTO”).     ECF No. 117.     In that document, the Relators

  indicated — for the first time — their intention to call a

  witness from the New York State Department of Health (“DOH”).

  According to Relators, this witness (who remained unnamed) would


  has been admitted to adult day health care program based on an authorized
  practitioner’s order and the adult day health care program’s
  interdisciplinary comprehensive assessment.” 10 N.Y.C.R.R. § 425.1.


                                        2
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 3 of 24 PageID #: 5460



  provide testimony going to the “materiality” element of a claim

  under the federal False Claims Act and its New York State

  analogue.    See Universal Health Srvs. v. United States ex. rel.

  Escobar, 136 S. Ct. 1989 (2016) (in False Claims Act cases, “a

  misrepresentation about compliance with a statutory, regulatory,

  or contractual requirement must be material to the Government's

  payment decision in order to be actionable”).          Specifically, the

  DOH witness would testify that “discriminatory treatment of

  Medicaid beneficiaries is material to the State’s decision to

  reimburse claims for payment.”       Relators’ Br. at 5, ECF No. 125;

  see also Proposed Joint Pretrial Order, ECF No. 117 (DOH witness

  would testify to “how racial, religious and ethnic

  discrimination is viewed by the agency”).

              After the Defendants objected, I directed the Relators

  to provide a more detailed summary of the DOH witness’s expected

  testimony, see June 9, 2020 Min. Entry, ECF No. 143, and to make

  efforts to identify the particular witness whom the Relators

  intended to call, see Oct. 13, 2020 Min. Entry, ECF No. 147.

  Relators ultimately reported, however, that their efforts to

  secure a DOH witness had been unsuccessful.          Dec. 11, 2020 Tr.

  10:14-18, ECF No. 209 ([Relators’ Counsel]: “I think I should

  tell you that [the Department of Health’s] position is because

  of COVID and other things, they really can’t afford or don’t

  want to have someone come down and testify.”).


                                       3
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 4 of 24 PageID #: 5461



  B.    Department of Health Documents and Summary Damages Chart

              Also in the JPTO, Relators also indicated their intent

  to call a summary witness named Sanjay Shah.          They advised that

  Mr. Shah, a certified public accountant, would testify to a

  damages calculation under Fed. R. Evid. 1006 (Summaries to Prove

  Content).    In October 2019, in anticipation of this testimony,

  Relators filed the first iteration of a proposed trial exhibit

  setting out Mr. Shah’s damages calculation under Rule 1006.

  Relators’ Calculation of Damages Br. at 1, ECF No. 124.            This

  first summary chart, which provided no indication of what

  records it purported to summarize, showed a grand total of

  approximately $1.78 million in damages.         Relators’ Calculation

  of Damages Chart, ECF No. 124-1.         This figure apparently

  represented the total Medicaid billing for non-Russian

  registrants between 2008 and 2012, the period alleged in the

  complaint.    See id. (cover letter indicating that “[t]here were

  13,210 days that minority registrants were discriminated against

  . . . .”).

               It emerged later that the Relators’ asserted damages

  derived from two different theories of liability — first, that

  Defendants discriminated against non-Russian registrants, and

  second, that Defendants violated what the Relators termed the

  “medical model” qualifications for Medicaid-funded adult

  daycare.    After the Court asked, at an April 2, 2020 conference,


                                       4
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 5 of 24 PageID #: 5462



  which proportion of their asserted damages derived from which

  theory, the Relators submitted a revised summary chart in May

  2020.   That chart not only broke down the damages calculation

  according to the applicable theory, however; it also

  substantially expanded the quantum of damages sought.           The May

  2020 summary chart showed approximately $2.1 million in billing

  for minority registrants (under the discrimination theory) and

  $37.1 million in billing for all registrants (under the “medical

  model” theory for substandard care).         ECF No. 137-2.    The total

  billing for minority registrants increased because, it appears,

  Relators increased the total number of days billed per each non-

  Russian registrant by over 2,000 days, without explanation.

              To compile the damages summary on the discrimination

  theory, Mr. Shah had to identify registrants as Russian or non-

  Russian.    To that end, he relied on documents the Defendants had

  produced in discovery — namely, Medicaid claims data and

  registrants’ enrollment records.         Relators’ March 19, 2020 Br.

  at 2-3, ECF No. 160.      In these records, some — but not all — of

  the registrants had self-identified their ethnicities.            The

  Relators had not, however, received enrollment records for all

  registrants, apparently because some such records had been

  water-damaged in the warehouse where the Defendants were storing

  them.   Id.   For registrants for whom Mr. Shah had no enrollment

  record, he counted registrants with non-Russian “sounding” last


                                       5
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 6 of 24 PageID #: 5463



  names toward the damages figure.           See June 8, 2021 Conf. Tr.

  46:17-20.    Defendants objected to this on the basis that Shah

  was conducting a “sur-name analysis,” which is generally

  considered to be expert testimony.           Defendants’ Oct. 22, 2020

  Letter, ECF No. 148 3-4.

              The Relators informed the Court at a December 2020

  conference that they planned to subpoena additional damages-

  related documents from the DOH.           At the time, trial was

  scheduled for April 19, 2021.        Relators described this subpoena

  as facilitating “efficiency” because it would seek a records-

  custodian’s certification attesting that Defendants’ Medicaid-

  reimbursement claims submissions satisfied the business-records

  exception under Fed. R. Evid. 803(6).           Dec. 11, 2020 Conf. Tr.

  11:12-17; see also Relators’ Mar. 19, 2021 Letter at 2, ECF No.

  160.   Thus, it was promised, the subpoena would obviate the need

  for a live DOH records-custodian’s testimony. 2

              The actual subpoena issued in March 2021 was not,

  however, targeted solely at the business-records issue; the

  Relators also asked for a number of additional categories of

  documents.    In addition to seeking the business-records

  certification for Defendants’ reimbursement claims, Relators



        2  The Court declined the Relators’ request to “so-order” the subpoena,
  which is not necessary under Federal Rule of Civil Procedure 45. Feb. 2,
  2021 Min. Entry, ECF No. 157. Magistrate Judge Reyes later denied
  Defendants’ motion to quash the subpoena. Order dated Mar. 19, 2021.


                                        6
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 7 of 24 PageID #: 5464



  sought, first, “enrollment records for any and all registrants”

  for the period “December 2008 to the present.”            Relators’ Mar.

  19, 2021 Letter at 2, ECF No. 160; Subpoena at 1, ECF No. 153.

  Second, Relators sought copies of all of Defendants’

  applications for enrollment as a provider in the New York State

  Medicaid program.     These documents, according to the Relators,

  would show Northern certifying its intent to comply with federal

  and state antidiscrimination laws; though Defendants had

  produced some such applications in discovery, Relators believed

  that still others existed.       Id. at 3.       Third, Relators also

  requested that the DOH produce “all Claims detail reports for

  the period 2009-2017 for any and all registrants and claims made

  for reimbursement [f]or payment.”          Id.    The time period for the

  first and third such requests was substantially greater than the

  period of challenged conduct alleged in the operative complaint.

  Defendants’ Apr. 23, 2021 at 10.

              The following month, the DOH produced only the

  requested certifications claims data and the Defendants’ program

  applications in response.       DOH advised that it did not collect

  or maintain registrants’ enrollment records.            See Relators’ Apr.

  29, 2021 Br. at 5, ECF No. 167.          In addition, despite the

  Relators having requested documents through 2017, the DOH

  produced documents reflecting Northern’s claims data only

  through 2014.    Id. at 3.    Relators disclosed these materials,


                                       7
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 8 of 24 PageID #: 5465



  totaling nearly 50,000 pages, to Defendants the same month

  (April 2021).    Defendants’ Supp. Motion in Limine at 1, ECF No.

  166.

              Mr. Shah used the additional claims data to compile a

  further-revised summary damages chart — his third.           This chart,

  listed on a supplemental JPTO in April but not produced to

  Defendants and the Court until June 1, 2021, showed

  approximately $6.5 million in damages for minority registrants

  and $123.6 million in damages for all registrants — tens of

  millions of dollars higher than the figures in the April 2020

  summary chart.     ECF Nos. 163; 174-1.     By this new chart, the

  Relators had effectively increased the scope of the case by

  several multiples (even before the trebling of damages sought by

  the complaint).     The new amounts represented the total billing

  for each category of registrants for the given time period, as

  Mr. Shah assumed (again) that the Department of Health would

  have paid zero for the registrants in question if they were on

  notice of the facts alleged by the Relators.

              Defendants moved to exclude this third summary chart,

  and the DOH claims data on which the incremental damages

  calculations were predicated, because the underlying records had

  not been produced during discovery and covered a broader time

  period than the allegations in Relators’ complaint.           At the June

  8 conference, I granted that motion and excluded the DOH


                                       8
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 9 of 24 PageID #: 5466



  documents, which meant that the Relators would not be permitted

  to introduce Mr. Shah’s third summary damages report.            June 8,

  2021 Conf. Tr. 20:3-24.

              In addition, to the extent Mr. Shah relied solely on a

  so-called “last-name” analysis to identify national origin in

  compiling the damages chart, I granted the Defendants’ motion to

  exclude those incremental calculations from the summary damages

  exhibit as well.     This decision was predicated on my findings

  that Mr. Shah, an accountant, lacked the expertise to make such

  a determination and that he had failed to rely on a

  scientifically valid methodology.        June 8, 2021 Conf. Tr. 48:3-

  49:1; see also Defendants’ Oct. 22, 2020 Br. at 4 (citing Kumar

  v. Frisco Indep. Sch. Dist., 476 F. Supp. 3d 439, 476 (E.D. Tex.

  2020) (discussing expert’s surname analysis and evaluating its

  reliability)). 3

              Following these rulings, Relators filed a further-

  revised (fourth) damages chart on June 11 that listed $1.36

  million in damages for minority registrants.          ECF No. 183-3.

  The chart did not include a medical-model damages figure.            At

  the final pretrial conference, the Defendants agreed to




        3 Mr. Shah claimed expertise in discerning Russian surnames because,

  among other things, he had read “a lot of Russian literature.” See Exhibit 1
  to Defendants’ Oct. 22, 2020 Letter, ECF No. 148.



                                       9
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 10 of 24 PageID #: 5467



  stipulate to the authenticity of the Medicaid claims data

  underlying this chart.       June 14, 2021 Conf. Tr. 14:21-25.

   C.   Leslie Rosen

              In April 2021, two months before trial, Relators added

  Leslie Rosen to their witness list.         Rosen had worked as a

  dietician at Northern until approximately December 2008.            See

  June 14, 2021 Conf. Tr. 31:24-32:4.         According to Relators,

  Rosen would have testified about “the meals served at the

  facility.”    Second Supp. to Proposed Joint Pretrial Order, ECF

  No. 163 at 3.     Defendants moved in limine to preclude her

  testimony because of the late disclosure.          Defendants’ Apr. 23,

  2021 at 8, ECF No. 166.

              At the June 8 conference, I ruled that Rosen’s

  testimony would be excluded unless Relators could show a

  “substantial justification” under Rule 37(c) for the failure to

  name her as a potential witness during discovery.           June 8, 2021

  Conf. Tr. 41:23-42:3.      Relators’ counsel proffered, in response,

  that they (counsel) had only learned of Rosen in or about July

  2020 — approximately two years and nine months following the

  close of discovery — when one of the Relators found a document

  in her possession and sent it to the attorney.           Id. at 29:15;

  Relators’ June 11, 2021 Letter at 3, ECF No. 184.           Relators’

  counsel contacted Rosen that same month, and met briefly with

  her in early August.      Id. at 29:23-30:2.      Relators did not,


                                       10
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 11 of 24 PageID #: 5468



  however, disclose Ms. Rosen’s name to Defendants at that time

  under Fed. R. Civ. P. 26(a), nor make any application to re-open

  discovery.    Instead, Relators took at least additional nine

  months following their initial contact with Rosen to “determine

  whether her testimony would be helpful” before making any

  disclosure.     Id. at 30:13-16.     Relators explained that, because

  of the pandemic, they were unable to schedule a second in-person

  meeting with Rosen.      Id. at 30:16-31:3.

              When pressed on the decision not to disclose for so

  long, even in “the interests of caution,” id. at 31:4-5,

  Relators’ counsel conceded there was no “good explanation” for

  the failure.     Id. at 31:13-14.     In the end, Relators’ counsel

  never made the Rule 26 disclosure required in civil discovery as

  to Ms. Rosen, never made her available to the Defendants in any

  fashion, and never sought to reopen discovery — they simply

  added her to the proposed pretrial order without comment.

              I excluded Rosen’s testimony, applying the Patterson

  factors identified by the Second Circuit for preclusion under

  Rule 37(c).     Id. at 42:14-21 (citing Patterson v. Balsamico, 440

  F.3d 104, 117 (2d Cir. 2006)).

                                      Discussion

   A.   Department of Health Documents

              As noted, the Relators sought to introduce two types

  of documents that Northern submitted to the New York Department


                                       11
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 12 of 24 PageID #: 5469



  of health: Northern’s applications to participate in the

  Medicaid program, and Medicaid claims for reimbursement.            Not

  having sought or obtained the bulk of these documents in

  discovery, Relators obtained them shortly before the scheduled

  trial through the use of a Rule 45 subpoena.

              Rule 45 subpoenas may not, however, be used to

  circumvent discovery deadlines.        Wantanabe Realty Corp. v. City

  of New York, 159 Fed. Appx. 235, 240 n.2 (2d Cir. 2005).            A

  party may not employ Rule 45 to seek documents after the close

  of discovery where “the scope of the request is broad and

  clearly is designed for discovery, not last-minute trial needs

  (such as for originals of documents where copies were produced

  in discovery and there is a need for the original at trial).”

  Dodson v. CBS Broad., Inc., No. 02-CV-9270, 2005 WL 3177723, at

  *2 (S.D.N.Y. Nov. 29, 2005).        Accord, e.g., 9 Moore's Federal

  Practice, § 45.02 (Matthew Bender 3d ed. 2005) (“Several courts

  have concluded that after the discovery deadline a party may not

  use a subpoena to obtain materials from third parties that could

  have been produced during discovery.”) (citing cases); Playboy

  Enter. Int'l Inc. v. OnLine Entm't, Inc., No. 00-Civ.-6618, 2003

  WL 1567120 at *1-2 (E.D.N.Y. Mar. 13, 2003).          This applies to

  the discovery of documents from both parties and non-parties.

  E.g., Anderson v. Bungee Int'l Mfg. Corp., No. 96-CV-0186, 1999

  WL 219904, at *2 (S.D.N.Y. Apr. 14, 1999).


                                       12
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 13 of 24 PageID #: 5470



              The Relators proffered that the subpoena was directed

  in part to the sort of “last-minute trial needs” posited by

  Dodson, supra — specifically, that some of the documents

  produced by the DOH were “certified copies” of the 411 pages of

  claims data that Defendants had produced in discovery.            The

  Relators ultimately had no need to issue the subpoena for this

  purpose, however, as the Defendants agreed (shortly before

  trial) to stipulate that the claims data are business records.

  June 14, 2021 Conf. Tr. 14:21-25.         In any event, the vast bulk

  of the subpoenaed records fell well outside the “last-minute

  trial needs” category.       Beyond the minor certification issue,

  the subpoena to DOH occasioned the return of almost 50,000 pages

  of (i) Medicaid claims data, including data falling outside of

  the period of time at issue in the complaint, and

  (ii) Defendants’ program application forms.

              Plaintiff’s trial subpoena was thus employed in a

  manner that was “broad” and “clearly . . . designed for

  discovery,” rather than for a proper purpose under Rule 45.

  Dodson, 2005 WL 3177723, at *2.        Accordingly, I construed the

  request to admit this previously unproduced evidence as a

  request to re-open discovery, even though the Relators never

  actually requested such relief.

              A court’s Rule 16 scheduling order, which sets

  discovery deadlines, “shall not be modified except upon a


                                       13
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 14 of 24 PageID #: 5471



  showing of good cause.”       Grochowski v. Phoenix Constr., 318 F.3d

  80, 86 (2d Cir. 2003) (citing Fed. R. Civ. P. 16(b)).            “As a

  general rule,” therefore, “discovery should only be re-opened

  for good cause, depending on the diligence of the moving party.”

  Krawec v. Kiewit Constructors Inc., No. 11-CV-0123, 2013 WL

  1104414, at *8 (S.D.N.Y. Mar. 1, 2013) (citing Grochowski, 318

  F.3d at 86).     In addition to the question of cause, district

  courts look to several factors in determining whether to reopen

  discovery:

        1) the imminence of trial; 2) whether the request
        is opposed; 3) whether the moving party foresaw
        the need for additional discovery, in light of
        the discovery deadline set by the court;
        4) prejudice to the non-moving party; and 5)
        whether further discovery is likely to lead to
        relevant evidence.

  Krawec, 2013 WL 1104414, at *8; see also, e.g., Spencer v. Int'l

  Shoppes, Inc., No. 06-CV-2637, 2011 WL 3625582, at *1 (E.D.N.Y.

  Aug. 16, 2011); Bakalar v. Vavra, 851 F.Supp. 2d 489, 493

  (S.D.N.Y. 2011).

              Relators did not demonstrate good cause for the

  failure to seek these documents during discovery, and the above-

  enumerated factors cut strongly against reopening discovery.

  First, trial was imminent — merely three months away — when

  Relators served the DOH with a document subpoena in March 2021.

  Indeed, the trial would have already concluded by that point,

  had the COVID-19 pandemic not required its postponement.


                                       14
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 15 of 24 PageID #: 5472



  Second, Defendants objected.        They moved to quash the subpoena,

  and later moved in limine to preclude the documents.

  Defendants’ Jan. 21, 2021 Letter, ECF No. 154; Defendants’

  Motion to Quash, ECF No. 159; Defendants’ Apr. 23, 2021 Br. at

  3-7.

              Third, the Relators’ need for the documents was

  utterly foreseeable.      It should go without saying that in a

  False Claims Act case, records demonstrating (i) the nature of

  the false statements to the government and (ii) the amount of

  payment claimed and paid will form the core of the trial

  evidence.    31 U.S.C. § 3729(a)(1)(A) (False Claims Act

  establishes liability for anyone who “knowingly presents, or

  causes to be presented, a false or fraudulent claim for payment

  or approval”).     The Relators should have been thinking about how

  they would obtain and admit this evidence from the moment they

  filed their case in 2013.       The decision to wait, instead, until

  March 2021 to employ a trial subpoena — after the initially

  scheduled trial date had come and gone, and only three months

  before the rescheduled trial date — is simply unintelligible.

  See Lundstedt v. JP Morgan Chase Bank, N.A., 853 F. App’x 704,

  708 (2d Cir. 2021) (“[T]he district court did not abuse its

  discretion in declining to reopen discovery for the disclosure

  of an expert witness because the request came more than a year

  after the close of discovery, nearly two years after the


                                       15
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 16 of 24 PageID #: 5473



  deadline for such disclosures, and less than two months prior to

  trial.”); Barclay v. New York, 602 F. App’x 7, 11 (2d Cir. 2015)

  (affirming decision to deny motion where party moved to re-open

  discovery “nearly four years” after summary judgment and “less

  than two months before the scheduled trial date”); Jackson v.

  Fed. Exp., 766 F.3d 189, 199 (2d Cir. 2014) (district court did

  not abuse its discretion in refusing to reopen discovery where

  “[t]he scheduled time for discovery was over, and a fully

  briefed motion for summary judgment was pending”).

                 In an attempt to explain the delay, Relators argue

  that they expected to obtain the applications and claims data

  from the Defendants in discovery, but that expectation went

  unmet because some of the records were water-damaged in

  warehouse storage.       Relators’ March 19, 2021 Br. at 2, ECF No.

  160.       This response is a red herring: the records that were

  water-damaged were not the same records as those ultimately

  obtained by DOH through the trial subpoena.           Relators’ Apr. 29,

  2021 Br. at 5 (“[T]he Defendant does not provide and DOH does

  not collect registrants’ enrollment records”). 4




         4
          Even if the Relators were seeking documents that had been damaged or
  destroyed while in the Defendants’ care, a trial subpoena would not have been
  the appropriate vehicle. The “appropriate response to a failure of a party
  to comply with discovery demands is a timely motion to compel,” not a trial
  subpoena. See Playboy Enterprises, 2003 WL 1567120, at *1. Where the
  documents are in the possession of a third party, a subpoena should be served
  “during the discovery period.” Id.



                                       16
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 17 of 24 PageID #: 5474



              As to the application forms, Relators concede that

  they did receive some during discovery.         They offer no reason

  why they did not request the remainder from the State sooner.

  They could of course have requested these documents from the

  State during discovery.       Parties can seek productions from third

  parties, including government agencies, during discovery.             See

  e.g., Fan v. United States, No. 15-CV-4169, 2019 WL 2503995, at

  *1 (E.D.N.Y. June 17, 2019.       The Relators also received Medicaid

  reimbursement claims from Defendants.         Having received this

  material, they would have known precisely what to ask the State

  for, had they pursued that avenue in discovery.

              Relators’ lack of diligence counsels against re-

  opening discovery.      “[W]here a plaintiff is aware of the

  existence of documents before the close of discovery and issues

  discovery requests subsequent to the discovery deadline, the

  discovery requests should be denied.”         In re Health Mgmt., No.

  96-CV-0889, 1999 WL 33594132, at *5 (E.D.N.Y. Sept. 25, 1999)

              Fourth, allowing these documents to be introduced at

  trial would have been highly prejudicial to Defendants’ trial

  preparation.     The Defendants had only two months before trial to

  review over 50,000 pages of documents.         By April 2021, when

  Defendants received the records in question, the opportunity to

  question witnesses about the material in depositions had passed.

  Cf. Am. Friends of Yeshivat Ohr Yerushalayim, Inc. v. United


                                       17
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 18 of 24 PageID #: 5475



  States, No. 04-CV-1798, 2009 WL 1617773, at *7 (E.D.N.Y. June 9,

  2009) (“If [Plaintiffs] were permitted to rely on the previously

  undisclosed general ledger and tuition checks, the Court would

  then be constrained to reopen discovery, which would likely

  include . . . additional depositions[.]”).          The subpoena was

  also overbroad – returning documents dated through 2014, two

  years after the damages period alleged in the complaint (2008 to

  2012).

              The fifth factor — whether further discovery would

  likely to lead to relevant evidence — is the only one that

  favored the Relators, even if some of the discovery sought by

  the Rule 45 subpoena fell outside the time period alleged in the

  complaint.    All other Krawec factors, supra, weighed strongly

  against reopening discovery.

              Relators thus improperly deployed a Rule 45 subpoena

  to obtain evidence that should have been sought and produced in

  discovery.    Subsequently, they were unable to demonstrate good

  cause or to satisfy the applicable test for reopening discovery.

  For that reason, the Court granted Defendants’ motion to

  preclude the use of the late-emerging DOH documents at trial.

   B.   Leslie Rosen

              Parties must disclose in discovery “the name . . . of

  each individual likely to have discoverable information . . .

  that the disclosing party may use to support its claims or


                                       18
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 19 of 24 PageID #: 5476



  defenses, unless the use would be solely for impeachment.”             Fed.

  R. Civ. P. 26(a)(1)(A)(i).       This obligation is ongoing.       Rule

  26(e) imposes a continuing duty to “supplement or correct [a]

  disclosure” if a party obtains actual knowledge that one is

  incorrect or incomplete.       Fed. R. Civ. P. 26(e)(1).

              Rule 37(c)(1) of the Federal Rules of Civil Procedure

  provides that “[i]f a party fails to provide information or

  identify a witness as required by Rule 26(a) or (e), the party

  is not allowed to use that information or witness to supply . .

  . at a trial, unless the failure was substantially justified or

  is harmless.”     Fed. R. Civ. P. 37(c)(1).       “The purpose of the

  rule is to prevent the practice of ‘sandbagging’ an adversary

  with new evidence.”      Ventra v. United States, 121 F. Supp. 2d

  326, 332 (S.D.N.Y. 2000).       When applying Rule 37(c)(1), courts

  should consider four factors in assessing the admissibility of

  testimony when a party has violated its disclosure obligations:

        (1) the party’s explanation for the failure to
        comply with the disclosure requirement; (2) the
        importance of the testimony of the precluded
        witnesses; (3) the prejudice suffered by the
        opposing party as a result of having to prepare
        to meet the new testimony; and (4) the
        possibility of a continuance.

  Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006).             A

  court “must consider less drastic responses” before ordering




                                       19
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 20 of 24 PageID #: 5477



  preclusion.      Outley v. City of N.Y., 837 F.2d 587, 591 (2d Cir.

  1988). 5

                Relators have proffered no substantial justification

  for the failure to disclose Ms. Rosen’s name in a timely manner.

  While the Court understands that Rosen was only “identified”

  after discovery, her name was in Relators’ possession all along.

  See Relators’ June 11, 2021 Letter at 3.          “Plaintiff’s own

  ‘oversight’ in failing to identify” the witness to its own

  counsel “until this late juncture in the case” is not “an

  acceptable excuse.”      Leong v. 127 Glen Head Inc., No. 13-CV-

  5528, 2016 WL 845325, at *6 (E.D.N.Y. Mar. 2, 2016).

                Even after they learned her name, Relators’ counsel

  waited for the better part of a year, after contacting her

  multiple times in July and August 2020.         Counsel conceded that

  there was no “good explanation” for this protracted failure.

  June 14, 2021 Conf. Tr. 31:13-14.         The nine-month delay in

  complying with their disclosure obligations, which remains

  unexplained, weighs heavily against Relators in its own right —

  even putting aside the Relators’ late discovery of Ms. Rosen’s

  name.      Gotlin v. Lederman, No. 04-CV-3736, 2009 WL 2843380, at


        5 This analysis turns on different standards from the analysis of the
  Department of Health documents, described above. Rule 37(c)(1) and Patterson
  pertain only to “required disclosures” pursuant to Rule 26(a). These include
  witnesses that “the disclosing party may use to support its claims or
  defenses” and documents “that the disclosing party has in its possession,
  custody, or control . . . .” Fed. R. Civ. P. 26(a). The DOH documents were
  not in Relators’ control.


                                       20
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 21 of 24 PageID #: 5478



  *4 (E.D.N.Y. Sept. 1, 2009) (holding that “attorney neglect or

  oversight is not an acceptable explanation for failure to

  disclose” and “weighs very heavily in favor of preclusion”); see

  also Haas v. Delaware & Hudson Ry. Co., 282 F. App’x 84, 86 (2d

  Cir. 2008) (“Although the late discovery of [a possible witness]

  was apparently due to plaintiff’s counsel’s neglect and not ‘bad

  faith,’ bad faith is not required and counsel has offered no

  adequate explanation for this untimely disclosure.”).

              Relators also failed to demonstrate the relevance of

  Rosen’s testimony to their case.          Her tenure at Northern ended

  around the time Gelena Deverman, the Northern employee allegedly

  responsible for Defendants’ false claims, first assumed her

  position in December 2008.       June 14, 2021 Conf. Tr. 32:1-4

  (Rosen “worked until Galina Deverman — when there was a change

  of stewardship there and Galina Deverman came on”).            Relators

  sought to use Rosen to prove the declining nutritional quality

  of meals at Northern, but she simply had no working relationship

  with Northern for almost all of the Relators’ damages period.

  See Fed. R. Evid. 602 (“A witness may not testify to a matter

  unless evidence is introduced sufficient to support a finding

  that the witness has personal knowledge of the matter.”).             In

  other words, her testimony would not “go directly to the claims

  at issue in this litigation[].”        Leong, 2016 WL 845325, at *6.




                                       21
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 22 of 24 PageID #: 5479



              And the prejudice suffered by Defendants could have

  been significant, had Rosen been permitted to testify.            The

  Relators’ failure to disclose prevented the Defendants from

  deposing the witness and otherwise preparing to rebut her

  testimony.    E.g., D'Amico v. Dep't of Child. & Fams., No. 16-CV-

  00655, 2018 WL 650371, at *2 (D. Conn. Jan. 31, 2018) (“Nor is

  the harm of failing to disclose limited to preventing the other

  party from deposing the witness; disclosure enables the opposing

  party to build its theory of the case, to plan its strategies,

  and to find other evidence to use at trial.”); see also Downey

  v. Adloox Inc., No. 16-CV-1689, 2018 WL 794592, at *2 (S.D.N.Y.

  Feb. 8, 2018) (“By waiting until two months after the close of

  fact discovery, Plaintiffs ‘essentially sandbagged’

  Defendants.”); Rienzi & Sons, Inc. v. N. Puglisi & F. Industria

  Paste Alientari S.P.A., No. 08-CV-2540, 2011 WL 1239867, at *4

  (E.D.N.Y. Mar. 30, 2011) (prejudice to plaintiff would have been

  particularly great because discovery had closed).

              Other courts have precluded testimony where, as here,

  the witness was disclosed shortly before trial.           Compare

  Williams v. Bethel Springvale Nurson Home, Inc., No. 14-CV-

  09383, 2018 WL 1662644, at *5 (S.D.N.Y. Apr. 5, 2018)

  (precluding witness disclosed “a few weeks” before trial);

  Rodriguez v. Vill. of Port Chester, No. 19-CV-04728, 2021 WL

  1644226, at *6 (S.D.N.Y. Apr. 26, 2021) (excluding witness where


                                       22
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 23 of 24 PageID #: 5480



  “trial [was] set to commence in less than a month”), with

  Kokoska v. City of Hartford, No. 12-CV-01111, 2014 WL 4724875,

  at *5 (D. Conn. Sept. 23, 2014) (no prejudice where defendants

  disclosed witnesses more than eight months prior to trial).

              The possibility of a continuance was limited.          At the

  time this trial was scheduled, the Court was just beginning to

  work through a backlog of trials that amassed during the COVID-

  19 pandemic, and potential dates for a multi-week trial were few

  and far between.     This case is over eight years old.         Indeed,

  Relators’ ability to secure Rosen’s testimony was only enabled

  by the trial date’s several previous COVID-19 related

  postponements: originally scheduled in August 2020, the trial

  was moved first to April 2021 and then to June 2021.            Relators

  should have been trial-ready well before Rosen was disclosed, so

  the final Patterson factor strongly favors preclusion.

              At bottom, each of the Patterson factors guides the

  Court to exclude Rosen’s testimony.

                                      Conclusion

              For the reasons set forth above, Defendants’ motions

  in limine to exclude the Relators’ recently acquired New York




                                       23
Case 1:13-cv-04933-EK-RER Document 218 Filed 08/16/21 Page 24 of 24 PageID #: 5481



  State Department of Health documents and the testimony of Leslie

  Rosen were granted.



              SO ORDERED.


                                      __/s Eric Komitee___________
                                      ERIC KOMITEE
                                      United States District Judge

  Dated:      August 16, 2021
              Brooklyn, New York




                                       24
